

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

Exhibit 10.21

Retention Agreement


This Retention Agreement (“Agreement”) is entered into and effective the 12th
day of December, 2011 by and between Acxiom Corporation, a Delaware corporation
with its principal place of business at 601 East 3rd, Little Rock, Arkansas
72201 (“Acxiom”) and  Cindy Childers, an individual residing at XXXXXXXXX,
Little Rock, AR, 72207 (the “Executive”) (collectively the “Parties”).


W I T N E S S E T H:


WHEREAS, Executive is an employee of Acxiom and has indicated a desire to retire
from her full time position as Senior Vice-President of Human Resources (“SVP”);
and


WHEREAS, Acxiom wishes to retain the services of Executive as SVP; and


WHEREAS, Acxiom has offered to pay Executive a retention bonus in exchange for
her agreement to remain employed as the SVP and to achieve certain performance
objectives while employed as SVP; and


WHEREAS, the Parties now wish to enter into this Agreement to define the terms
of Executive’s continued employment and payment of the retention bonus.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Parties agree
     as follows:


TERMS AND CONDITIONS


1. Payment.  In exchange for Executive’s continued employment by Acxiom as its
SVP until November 15, 2012 (“Retention Period”) and Executive’s achievement of
the Performance Objectives, as specified herein, during the Retention Period,
Acxiom shall pay to Executive Three Hundred Ten Thousand Dollars and 00/100s
($310,000) (“Retention Bonus”).


2. Continued Employment.   Executive must be employed for the entire Retention
Period in order to receive the Retention Bonus unless Executive’s employment is
terminated without Cause by Acxiom or Executive resigns for Good Reason, both as
defined herein.  The Retention Bonus will not be earned or payable in the event
that Executive voluntarily resigns without Good Reason or is terminated for
Cause prior to the end of the Retention Period.  “Cause” shall be defined as
Executive’s: (i) willful failure to substantially perform reasonable and lawful
instructions of Acxiom; (ii) intentional misconduct; (iii) gross negligence that
is materially injurious to Acxiom; or (iv) Executive’s conviction of a felony
crime.  “Good Reason” shall be defined as: (i) a material reduction in
Executive’s title, authority or duties; or (ii) a material change in Executive’s
base pay.


3. Performance Objectives.  As a condition to Acxiom’s obligation to pay the
Retention Bonus to Executive, Executive must successfully complete the following
performance objectives (“Performance Objectives”) as determined in the sole
discretion of Acxiom’s Chief Executive Officer:
a.  
Executive must onboard her replacement for the position of SVP and effectively
transition her duties as SVP to her replacement by the end of the Retention
Period;
 

b.  
Executive must execute upon any new company structure introduced by the CEO,
provided that, if a new structure is introduced, it is complete and actionable
during the Retention Period; and
 

c.  
Executive must create and carry out onboarding plans for any senior executives
hired during the Retention Period, provided that, such positions are filled in a
timely manner to permit on boarding during the Retention Period.



4. Execution of Release of Claims.  As a condition to payment of the Retention
Bonus, Executive must execute (and not revoke) an agreement with Acxiom that
includes a general release of claims against Acxiom and other typical separation
provisions, regardless of whether Executive continues or terminates her
employment with Acxiom.  This agreement will be provided to Executive no later
than November 15, 2012 and must be executed and returned to Acxiom within
twenty-one (21) days of Executive’s receipt of the agreement.


 
 

--------------------------------------------------------------------------------

 
5. Payment Terms.  The Retention Bonus will be divided into twenty-four
semi-monthly payments and paid on Acxiom’s regular pay dates beginning on the
first regular pay date occurring ten (10) days after Acxiom’s receipt of
Executive’s fully executed release agreement, provided Executive does not revoke
the agreement.


6. Death or Disability.  Should Executive die or incur a Disability, as defined
herein, during the Retention Period, Executive shall be entitled to a prorated
portion of the Retention Bonus regardless of achievement of Performance
Objectives.  The Retention Bonus shall be prorated based on the proportion of
the Retention Period the Executive performed services for Acxiom prior to the
death or Disability.  A Disability shall be defined as Executive’s inability, as
determined by the Chief Executive Officer, to perform the essential functions of
her regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness that
has lasted (or can reasonably be expected to last) for a period of ninety (90)
consecutive days, or for a total of ninety (90) days or more in any consecutive
one hundred and eighty (180) day period.


7. Employment at Will.  Nothing contained in this letter agreement changes or
alters Executive’s at will employment status.  Both Executive and Acxiom remain
free to terminate Executive’s employment with Acxiom for any legal reason at any
time without advance notice.


8. Other Agreements.  The terms of any other agreement Executive may have with
Acxiom including the Associate Agreement and any equity grant agreements remain
in full force in effect.  If there is any contradiction in the terms of this
Agreement and any other agreement entered into between Executive and Acxiom, the
terms of this Agreement shall prevail.


9. Entire Agreement. This Agreement contains the complete understanding between
the Parties pertaining to the matters referred to herein, and supersedes any
other undertakings and agreements, whether oral or in writing, previously
entered into by them related to such matters. The Executive represents that, in
executing this Agreement, she does not rely and has not relied upon any
representation or statement not set forth herein made by Acxiom with regard to
the subject matter or effect of this Agreement or otherwise and that the
Executive has had the opportunity for this Agreement to be reviewed by an
attorney.


10. Waiver.   No waiver by any party of any breach of any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
a similar or dissimilar condition or provision at that time or in the future.


11. Governing Law.  This letter agreement shall be governed by the laws of the
state of Arkansas.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.
                                                                


 EXECUTIVE     ACXIOM CORPORATION          /s/ Cindy K. Childers      By: /s/
Scott E. Howe     Cindy Childers      Signed Name        
 12/12/2011                                                                      
 Scott E. Howe     Date    Print            President & CEO      Title          
 12/14/2011        Date  

 
   

                                                              
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
